Name: 88/455/EEC: Commission Decision of 1 July 1988 amending Decision 87/492/EEC recognizing certain parts of the territory of the Netherlands as being officially swine fever free (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  regions of EU Member States;  agricultural activity;  environmental policy
 Date Published: 1988-08-12

 Avis juridique important|31988D045588/455/EEC: Commission Decision of 1 July 1988 amending Decision 87/492/EEC recognizing certain parts of the territory of the Netherlands as being officially swine fever free (Only the Dutch text is authentic) Official Journal L 221 , 12/08/1988 P. 0053 - 0053*****COMMISSION DECISION of 1 July 1988 amending Decision 87/492/EEC recognizing certain parts of the territory of the Netherlands as being officially swine fever free (Only the Dutch text is authentic) (88/455/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/1095/EEC of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever (1), as last amended by Directive 87/487/EEC (2), and in particular Article 7 (2) thereof, Having regard to Commission Decision 82/194/EEC of 12 March 1982 approving the plan for the accelerated eradication of classical swine fever presented by the Kingdom of the Netherlands (3), Whereas, following a favourable development in the disease situation, the Commission adopted Decision 87/492/EEC (4), as amended by Decision 88/153/EEC (5), recognizing certain parts of the territory of the Netherlands as officially swine fever free; Whereas an additional region now also fulfills the conditions as laid down in Article 7 of Directive 80/1095/EEC, and, consequently, may be recognized as officially swine fever free; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The following region is added to the Annex to Decision 87/492/EEC: '- Limburg.' Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 1 July 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 325, 1. 12. 1980, p. 1. (2) OJ No L 280, 3. 10. 1987, p. 24. (3) OJ No L 89, 3. 4. 1982, p. 30. (4) OJ No L 283, 6. 10. 1987, p. 12. (5) OJ No L 71, 17. 3. 1988, p. 50.